        Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                             )
EDVIN RUSIS, HENRY GERRITS,                  )
PHIL MCGONEGAL, and DAVID HO                 )
ENG, individually and on behalf              )
of all other similarly situated individuals, )
                                             )       Civil Action No. 1:18-cv-08434
                                             )
               Plaintiffs,                   )
                                             )       JURY DEMANDED
               v.                            )
                                             )
INTERNATIONAL BUSINESS                       )
MACHINES CORP.                               )
                                             )
               Defendant.                    )
                                             )

            FIRST AMENDED CLASS AND COLLECTIVE ACTION COMPLAINT

       1.      This is a class and collective action brought by Edvin Rusis, Henry Gerrits,

Phil McGonegal, and David Ho Eng on behalf of themselves and all other similarly situated

employees who have worked for Defendant International Business Machines Corporation

(hereinafter “IBM”), alleging that IBM, through its termination and hiring practices, has

violated the Age Discrimination in Employment Act, as amended (“ADEA”), 29 U.S.C. §

621 et seq., as well as the laws of the various states in which the employees worked.

As described further below, IBM has discriminated, and continues to discriminate,

against its older workers, both by laying them off (or terminating or constructively

discharging them) disproportionately to younger workers and then not hiring them for

open positions. Over the last several years, IBM has been in the process of

systematically reducing its employment of older workers in order to build a younger

workforce. Between 2012 and the present, IBM has laid off at least 20,000 employees


                                                 1
        Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 2 of 15



over the age of forty. Such discriminatory layoff and hiring practices constitute unlawful

discrimination under the ADEA and state anti-discrimination law.

       2.     Plaintiffs bring these claims on behalf of themselves and similarly situated

IBM employees across the country who may choose to opt in to this action pursuant to

29 U.S.C. §§ 216(b), 626(b).

       3.     Plaintiffs also bring class claims under the laws of the states in which they

have worked pursuant to Fed. R. Civ. P. 23.

II.    PARTIES

       4.     Plaintiff Edvin Rusis is fifty-nine (59) years old and resides in Laguna

Niguel, California. Mr. Rusis worked for IBM for approximately fifteen (15) years before

his separation, effective June 27, 2018.

       5.     Plaintiff Henry Gerrits is sixty-seven (67) years old and resides in Cary,

North Carolina. Mr. Gerrits worked for IBM for approximately thirty-three (33) years,

before his separation, effective on June 27, 2018.

       6.     Plaintiff Phil McGonegal is fifty-five (55) years old and resides in Atlanta,

Georgia. Mr. McGonegal worked for IBM for approximately thirty-four (34) years before

his separation, effective approximately June 30, 2018.

       7.     Plaintiff David Ho Eng is 56 years old and resides in Sacramento,

California. Plaintiff Eng worked for IBM in New Jersey for approximately six (6) years

before his separation, effective approximately March 31, 2018.

       8.     Plaintiffs bring these claims on behalf of themselves and similarly situated

IBM employees across the country who may choose to opt in to this action pursuant to

29 U.S.C. §§ 216(b), 626(b).



                                             2
          Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 3 of 15



         9.    Plaintiff Rusis also brings this case as a class action on behalf of himself

and similarly situated individuals over the age of forty (40) who worked for IBM in

California whose employment ended within the relevant period, pursuant to Fed. R. Civ.

P. 23.

         10.   Plaintiff Gerrits also brings this case as a class action on behalf of himself

and similarly situated individuals over the age of forty (40) who worked for IBM in North

Carolina whose employment ended within the relevant period, pursuant to Fed. R. Civ.

P. 23.

         11.   Plaintiff Eng also brings this case as a class action on behalf of himself

and similarly situated individuals over the age of forty (40) who worked for IBM in New

Jersey whose employment separated within the relevant period, pursuant to Fed. R.

Civ. P. 23.

         12.   Defendant International Business Machines Corp. is a New York

corporation with its principal place of business in Armonk, New York. IBM is an

American multinational technology business that offers services and goods ranging from

computing, cloud platforms, advanced analytics tools and others.

III.     JURISDICTION AND VENUE

         13.   This Court has general federal question jurisdiction over this matter

pursuant to 28 U.S.C. § 1331, because Plaintiffs have brought a claim pursuant to the

federal Age Discrimination Employment Act, 29 U.S.C. § 621 et seq. This Court has

supplemental jurisdiction over the Plaintiffs‟ state law claims pursuant to 28 U.S.C.

§1367.




                                              3
        Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 4 of 15



       14.    The Southern District of New York is the proper venue for this action

pursuant to 28 U.S.C. § 1391(b)(1) because IBM‟s principal place of business is in

Armonk, New York.

IV.    STATEMENT OF FACTS

       15.    Plaintiffs were among thousands of IBM employees to be laid off recently,

as the result of a shift in IBM‟s personnel focus to the generation of workers referred to

as “Millennials” (which IBM defines as the generation born after 1980) that began in

approximately 2012. At that time, IBM began a program to reform itself into a leading

company in the fields of cloud services, big data analytics, mobile, security and social

media. As a part of this transformation, IBM endeavored to begin heavily recruiting

Millennials in order to make the face of IBM younger, while at the same time pushing

out older employees. In an article published by ProPublica following an investigation of

IBM‟s hiring practices, ProPublica reported that it estimates that “in the past five years

alone, IBM has eliminated more than 20,000 American employees ages 40 and over,

about 60 percent of its estimated total U.S. job cuts during those years.” Peter Gosselin

and Ariana Tobin, Cutting ‘Old Heads’ at IBM, ProPublica (March 22, 2018),

https://features.propublica.org/ibm/ibm-age-discrimination-american-workers/

       16.    As reported by ProPublica, IBM‟s shift in focus toward the Millennial

workforce came as “IBM was falling behind . . . by failing to quickly devise innovative

uses for the internet like its new rivals, Google, Facebook, and Amazon.” Id. In

response to that problem, IBM‟s CEO Virginia Rommetty “launched a major overhaul

that aimed to make IBM a major player in the emerging technologies of cloud services,

big data analytics, mobile security and social media, or what came to be known inside



                                             4
        Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 5 of 15



as CAMS” and “sought to sharply increase hiring of people born after 1980.” Id.

Additionally, IBM embraced the belief that “CAMS are driven by Millennial traits.” Id.

       17.    Moreover, in 2006 one of IBM‟s consulting arms issued a paper that

referred to workers in the “Baby Boomer” generation as “gray hairs” and “old heads,”

stated that “successor generations . . . are generally much more innovative and

receptive to technology than baby boomers,” and advised that “What businesses can‟t

afford to do is simply rehire their experienced workers and put them back into their old

jobs.” See, The Maturing Workforce: Innovation in Workforce Enablement, IBM

Business Consulting Services, https://www-935.ibm.com/services/uk/bcs/pdf/maturing-

workforce-feus01291-1.pdf (2006).

       18.    As another expression of IBM‟s shift in focus to embrace Millennials, at a

2014 IBM conference called “Reinvention in the Age of the Millennial,” IBM announced

its intent to “embrace the „Millennial mindset‟” and announced that “What‟s good for

Millennials is good for everyone.” See Reinvention in the Age of the Millennial,

https://ibmcai.com/2014/12/16/reinvention-in-the-age-of-the-millennial/ (Dec. 16, 2014).

       19.    IBM has reduced the population of its older workers through several

methods. Many older employees have been laid off through reductions in force or

layoffs, which IBM refers to as “Resource Actions.” (Meanwhile, IBM shields its

youngest employees from layoff, exempting recent college graduates from reduction for

nine months from their hire date.) IBM has also reduced its population of older workers

by terminating older employees for pretextual reasons, or by constructively discharging

them, or by conditioning their continued employment on untenable choices they are

unlikely to accept, such as relocation.



                                            5
        Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 6 of 15



       20.    Prior to 2014, IBM provided lists to any workers who were laid off, which

disclosed the positions and ages of all the employees laid off from their business units

at the same time, as well as a list showing the positions and ages of all those in the

business units that were not being laid off. IBM distributed this information, presumably,

in order to comply with the Section 626(f) of the ADEA, which requires disclosure of this

information if an employer seeks to obtain a release of age discrimination claims from a

group of employees. However, in 2014, in an apparent effort to conceal its systematic

effort to shed its older workers, IBM stopped disclosing this information to the

employees. While IBM could no longer include a release of ADEA claims in its

severance agreements with its employees as a result, it opted instead to require its

employees to agree to binding individual arbitration of those claims, in order to receive a

small severance payment. Many IBM employees who were laid off, including the

named plaintiffs in this action, rejected the severance offer and did not sign the

arbitration agreement.

       21.    Plaintiff Rusis began working at IBM in 2003 as a strategic services

specialist and later became a solution manager for IBM‟s global system integrator

alliances. In March 2018, Plaintiff Rusis received a letter from IBM stating that he was

being laid off, effective on June 27, 2018. After being notified that he would be laid off,

Plaintiff Rusis used IBM‟s internal hiring platform to apply for five positions for which he

was qualified, including one position on his former Global System Integrator Sales team.

Plaintiff Rusis did not receive a response regarding any of these job applications.

       22.    Plaintiff Gerrits began working for IBM, in August 1985, and most recently

held the position of global commodity manager. On March 29, 2018, Plaintiff Gerrits



                                              6
        Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 7 of 15



received a letter from his manager informing him that he was being laid off by IBM

effective June 27, 2018. Plaintiff Gerrits was one of the oldest employees in his group.

Although Plaintiff Gerrits applied to several positions through IBM‟s internal hiring

platform for which he was qualified, he did not receive any response to his applications.

       23.    Plaintiff McGonegal began working for IBM in 1986 in Atlanta, Georgia.

Most recently, Plaintiff McGonegal worked for IBM as a second line manager of its asset

management organization. Plaintiff McGonegal was let go by IBM on June 30, 2018.

       24.    Plaintiff Eng began working for IBM in 2012, and most recently held the

position of Senior IT Specialist. Mr. Eng was let go by IBM on March 31, 2018.

Following his separation, Mr. Eng attempted to find a new position through IBM‟s

internal hiring platform, and a hiring manager indicated that he wished to hire Mr. Eng.

One of Mr. Eng‟s IBM Career Managers, however, prevented Mr. Eng‟s hire for the new

position.

       25.    Upon information and belief, IBM does not permit individuals who have

been laid off through its Resource Actions to be considered for other positions through

IBM‟s internal hiring platform. It has used this type of technique to prevent its older

workers who have been laid off from obtaining new positions within the company.

V.     COLLECTIVE ACTION ALLEGATIONS

       26.    Plaintiffs bring this case as a collective action on behalf of IBM employees

over the age of forty (40) who have worked anywhere in the country whose employment

separated within the relevant period, who may opt in to this action.

       27.    These employees who may opt in to this collective action are similarly

situated to the named Plaintiffs. They have all worked for IBM under substantially similar



                                             7
        Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 8 of 15



conditions and have all been subjected to IBM‟s policy and practices of targeting for

layoff and disproportionately ending the employment of employees over forty (40) years

old. They have also all been subject to IBM‟s policy of precluding those employees from

consideration for other open internal IBM positions for which they are qualified.

VI.    CLASS ACTION ALLEGATIONS

       28.      Plaintiffs also bring class action claims pursuant to Fed. R. Civ. P. 23

under the laws of California, North Carolina, and New Jersey on behalf of IBM

employees over the age of forty (40) who have worked for IBM in those respective

states and whose employment separated within the relevant period.

       29.      These California, North Carolina, and New Jersey classes all meet the

prerequisites of Fed. R. Civ. P. 23 in that:

             a. The classes are so numerous that joining all members is impracticable.

                The exact number of the members of each class is unknown, but it is

                estimated that there have been well more than forty (40) IBM employees

                over the age of forty (40) whose employment has ended in each of these

                states within the relevant period. As a result, joinder of all of these

                individuals is impracticable.

             b. There are questions of fact and law common to all of the putative class

                members, because all of those individuals were subject to IBM‟s uniform

                effort to shift its personnel focus to Millennials, leading to the unlawful

                termination of a disproportionate number of older IBM employees, in

                violation of the laws of their respective states.




                                                8
Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 9 of 15



 c. With respect to these common issues, the claims of the named plaintiffs

    are typical of the claims of IBM employees over the age of forty (40) who

    had worked in each of these states and who lost their jobs with IBM.

 d. Plaintiffs and their counsel will fairly and adequately represent the

    interests of each class. The named plaintiffs have no interests adverse to

    or in conflict with the class members whom they propose to represent.

    Plaintiffs‟ counsel have litigated and successfully resolved many dozens of

    class action cases involving employment law and have substantial

    experience representing employees in discrimination claims.

 e. The questions of law or fact common to all members of each class

    predominate over any questions affecting only individual members. The

    common questions include, among other things, whether IBM targeted

    older employees for layoff, or otherwise disproportionately ended the

    employment of older workers, and whether IBM refused to consider hiring

    those employees to other open positions for which they were qualified due

    to their age.

 f. Litigating these claims as a class action is superior to other available

    methods for the fair and efficient adjudication of these claims. Among

    other things, individual adjudications would result in a highly inefficient

    duplication of discovery for many IBM employees in these states, briefing

    of legal issues, and court proceedings.




                                    9
        Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 10 of 15



VII. EXHAUSTION OF ADMINISTRATIVE REMEDIES

       30.     Several of the Plaintiffs timely filed Class Charges of Discrimination with

the EEOC. More than sixty (60) days have passed since they submitted those Charges

of Discrimination.



                                          COUNT I

             (Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.)
                            (On Behalf of Plaintiffs and Class)


       31.     Plaintiffs re-allege and incorporate the above paragraphs by reference as

if fully set forth herein.

       32.     IBM‟s conduct in systematically targeting for separation employees who

are older than forty (40), including Plaintiffs, as well as refusing to consider those

employees for other open IBM positions for which they are qualified, constitutes age

discrimination in violation of the ADEA. IBM‟s violation of the ADEA has been knowing

and willful. As a direct and proximate cause of IBM‟s discrimination, Plaintiffs and

similarly situated employees have lost their jobs.

       33.     This claim is brought on behalf of a class of IBM employees across the

country who may choose to opt in to this case, pursuant 29 U.S.C. §§ 216(b), 626(b).




                                             10
        Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 11 of 15



                                         COUNT II

     (California Fair Employment and Housing Act, Cal. Gov‟t Code § 12900, et seq.)
                    (On Behalf of Plaintiff Rusis and a California Class)


       34.     Plaintiffs re-allege and incorporate the above paragraphs by reference as

if fully set forth herein.

       35.     Plaintiff Rusis brings this claim as a class action, pursuant to Fed. R. Civ.

P. 23, on behalf of IBM employees who have worked in California during the relevant

period and have been subjected to the discriminatory practices described herein. IBM‟s

conduct in systematically targeting for separation employees who are older than forty

(40), including Plaintiff Rusis, as well as refusing to consider those employees for other

open IBM positions for which they are qualified, constitutes age discrimination in

violation of the California Fair Employment and Housing Act, Cal. Gov‟t Code § 12900,

et seq. IBM‟s violation of California law has been knowing and willful. As a direct and

proximate cause of IBM‟s discrimination, Plaintiff Rusis and similarly situated employees

who have worked in California have lost their jobs.




                                              11
        Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 12 of 15



                                         COUNT III


                      (North Carolina Employment Practices Act,
   N.C. Gen. Stat. Ann. §§ 143-422.1 to 143-422.3, common law wrongful discharge)
              (On Behalf of Plaintiff Gerrits and a North Carolina Class)

       36.     Plaintiffs re-allege and incorporate the above paragraphs by reference as

if fully set forth herein.

       37.     Plaintiff Gerrits brings this claim as a class action, pursuant to Fed. R. Civ.

P. 23, on behalf of IBM employees who have worked in North Carolina during the

relevant and have been subjected to the discriminatory practices described herein.

IBM‟s conduct in systematically targeting for separation its employees who are older

than forty (40), including Plaintiff Gerrits, as well as refusing to consider those

employees for other open IBM positions for which they are qualified, constitutes age

discrimination in violation of the North Carolina Employment Practices Act, N.C. Gen.

Stat. Ann. §§ 143-422.1 to 143-422.3 and common law wrongful discharge. IBM‟s

violation of North Carolina law has been knowing and willful. As a direct and proximate

cause of IBM‟s discrimination, Plaintiff Gerrits and similarly situated employees have

lost their jobs.




                                              12
        Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 13 of 15



                                          COUNT IV
              (New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et seq.)
                    (On Behalf of Plaintiff Eng and a New Jersey Class)


       38.      Plaintiffs re-allege and incorporate the above paragraphs by reference as

if fully set forth herein.

       39.      Plaintiff Eng brings this claim as a class action, pursuant to Fed. R. Civ. P.

23, on behalf of IBM employees who have worked in New Jersey during the relevant

period and have been subjected to the discriminatory practices described herein. IBM‟s

conduct in systematically targeting for separation its employees who are older than forty

(40), including Plaintiff Eng, as well as refusing to consider those employees for other

open IBM positions for which they are qualified, constitutes age discrimination in

violation of the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et seq. IBM‟s

violation of New Jersey law has been knowing and willful. As a direct and proximate

cause of IBM‟s discrimination, Plaintiff Eng and similarly situated employees have lost

their jobs.



                                           JURY DEMAND

       Plaintiffs request a trial by jury on all claims.




                                               13
       Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 14 of 15



WHEREFORE, Plaintiffs request that this Court enter the following relief:

      1.      Permission for Plaintiffs to notify other IBM employees of their right to opt-
      in to this action under the ADEA, pursuant to 29 U.S.C. §§ 216(b), 626(b);

      2.     Find and declare that IBM violated the Age Discrimination in Employment
      Act, 29 U.S.C. § 621 et seq.;

      3.    Certify a class action pursuant to Fed. R. Civ. P. 23 under Count II and
      appoint Plaintiff Rusis and his counsel to represent a class of IBM employees
      who were over the age of forty (40), worked for IBM in California, and whose
      employment with IBM ended within the relevant time period;

      4.    Certify a class action pursuant to Fed. R. Civ. P. 23 under Count III and
      appoint Plaintiff Gerrits and his counsel to represent a class of IBM employees
      who were over the age of forty (40), worked for IBM in North Carolina, and whose
      employment with IBM ended within the relevant time period;

      5.    Certify a class action pursuant to Fed. R. Civ. P. 23 under Count IV and
      appoint Plaintiff Eng and his counsel to represent a class of IBM employees who
      were over the age of forty (40), worked for IBM in New Jersey, and whose
      employment with IBM ended within the relevant time period;

      6.   Award compensatory damages, including back pay and front pay, in an
      amount according to proof;

      7.     Reinstate Plaintiffs and similarly situated employees to their positions;

      8.     Award all costs and attorney‟s fees incurred prosecuting this claim;

      9.   Award liquidated damages and all appropriate statutory and regulatory
      damages;

      10.    Award interest;

      11.   Issue injunctive relief in the form of an order directing IBM to comply with
      the ADEA and applicable state law.

      12.    Any other relief to which Plaintiffs and class members may be entitled.




                                            14
      Case 1:18-cv-08434-DAB Document 11 Filed 12/11/18 Page 15 of 15



Dated: December 11, 2018

                                  Respectfully submitted,

                                  EDVIN RUSIS, HENRY GERRITS, and
                                  PHIL MCGONEGAL, AND DAVID HO ENG on
                                  behalf of themselves and all others similarly
                                  situated,

                                  By their attorneys,


                                  /s/ Shannon Liss-Riordan________________
                                  Shannon Liss-Riordan, NY Bar No. 2971927
                                  Thomas Fowler,
                                  pro hac vice forthcoming
                                  LICHTEN & LISS-RIORDAN, P.C.
                                  729 Boylston Street, Suite 2000
                                  Boston, MA 02116
                                  (617) 994-5800
                                  Email: sliss@llrlaw.com, tfowler@llrlaw.com




                                    15
